Opinion by
Judge Peters:
There is no evidence that the contract for the rent of what is described as the Watkins place was entered into between Warfield and appellee with any intention on the part of either of them to hinder or obstruct any of Warfield’s creditors in the collection of their debts. McGill and Geehogan appear to have been indemnified as his sureties, or at least they accepted the security he gave them as ample indemnity, although the land mortgaged to them had been leased to appellee before the mortgage was executed, of which they had at the time actual notice.
The stipulation in the contract that appellee failed to get possession of the Watkins place at the time designated, cannot be so construed as to make it operative for the benefit of appellants; such *110was not the intention, and if he can avail himself of it he would thereby get a premium for failing to surrender possession of the place at the time he was bound by the terms of his contract with Warfield to do. Appellant is not prejudiced by the judgment and the same is affirmed.

Brown & Murray, for appellants.


Montgomery & Wilson, for appellee.